Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered January 17, 1985, convicting her of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, the indictment is dismissed and the case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
The only evidence adduced at trial with respect to the defendant’s possession of cocaine was her presence in the apartment where the narcotics were found. This evidence was not sufficient to establish that the defendant exercised the dominion and control over the cocaine necessary to establish constructive possession (see, People v Ortiz, 126 AD2d 677 [decided herewith]; People v Rodriguez, 104 AD2d 832; People v Sanabria, 73 AD2d 696; Penal Law § 10.00 [8]). Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.